Case 1:19-cv-06095-KAM-RER Document 25 Filed 03/01/21 Page 1 of 6 PageID #: 187



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------X

 SELL BELOW COST USA LLC,

                   Plaintiff,
                                                ORDER ADOPTING REPORT
                                                AND RECOMMENDATION
             v.
                                                19-cv-6095(KAM)(RER)
 BLUE ISLAND HOLDING GROUP (US),
 INC. and MINGLAN CHEN,

                   Defendants.

 -----------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:

             On October 29, 2019, Plaintiff Sell Below Cost USA LLC

 (“Sell Below”) initiated this action against Defendants Blue

 Island Holding Group (US) Inc. (“Blue Island”) and Minglan Chen

 (“Chen”)(collectively, “Defendants”), seeking a declaratory

 judgment that a patent (the “106 patent”) owned by Chen is

 invalid and that products sold by Plaintiff do not infringe on

 that patent, and asserting New York common law claims for

 product disparagement, tortious interference with business

 relations, unfair competition, and defamation.          (See ECF No. 1,

 Complaint (“Compl.”).)      After Defendants failed to respond to

 the complaint or otherwise defend this action, plaintiff sought,

 pursuant to Federal Rule of Civil Procedure Rule 55(a), entry of

 default against Blue Island.       (ECF No. 13, Plaintiff’s Request




                                      1
Case 1:19-cv-06095-KAM-RER Document 25 Filed 03/01/21 Page 2 of 6 PageID #: 188



 for Entry of Default Against Blue Island.) 1         On December 23,

 2019, the Clerk of the Court entered a certificate of default

 against Blue Island.      (ECF. No. 14, Clerk’s Entry of Default.)

 On May 18, 2020, Plaintiff moved for a default judgment against

 Blue Island on its claims for: a declaratory judgment of

 invalidity of the 106 patent, unfair competition, and tortious

 interference with business relations.         (ECF No. 18, Notice of

 Motion for Default Judgment.)

             Presently before the court is Plaintiff’s motion for

 default judgment, which the court referred to Magistrate Judge

 Ramon E. Reyes, Jr. for a Report and Recommendation.            (Docket

 Order 10/19/2020.)      On February 9, 2021, Judge Reyes issued a

 well-reasoned Report and Recommendation in which he recommended

 that Plaintiff’s motion for default judgment against Blue Island

 be denied and that the complaint be dismissed without prejudice.

 (ECF No. 23, Report and Recommendation (“R&R”), at 1-2.)             The

 court assumes familiarity with the factual and procedural

 history as set forth in the Report and Recommendation.             (Id. at

 2-4.)

             In recommending dismissal of plaintiff’s complaint,

 Judge Reyes concluded that Plaintiff’s complaint failed to



 1     Plaintiff did not file a return of service for Chen. The Plaintiff
 notes in its return of service that attempts to serve Blue Island at a vacant
 address resulted in service by mail at its principal address. (ECF No. 13.)
 It does not appear that Chen was served.

                                       2
Case 1:19-cv-06095-KAM-RER Document 25 Filed 03/01/21 Page 3 of 6 PageID #: 189



 sufficiently allege that Plaintiff has standing to seek

 declaratory relief against Blue Island.         (R&R at 6-10.)     In the

 context of patent disputes, Judge Reyes explained that to have

 standing, a plaintiff must sue the rights owner of the patent

 who committed the affirmative act resulting in plaintiff’s

 injury.   (See id. at 7-8.)      Although Plaintiff alleged that Blue

 Island was the patent rights owner, a review of public records

 and the complaint established that Chen and not Blue Island was

 both the owner of the patent and the individual who contacted

 Amazon.com, Inc. (“Amazon”).       (Id. at 8-9.)     Thus, Chen and not

 Blue Island, was the correct party to be sued because Chen

 allegedly caused Plaintiff economic harm by requesting that

 Amazon remove Plaintiff’s tree swing product for allegedly

 violating a patent.      (Id. at 7-8 (citing Compl. ¶ 53).)

 Moreover, Colorado Secretary of State records showed that Blue

 Island was voluntarily dissolved six months prior to the 106

 patent application by Chen, and nearly two years before the 106

 patent was granted.      (Id. at 8-9.)    Accordingly, because

 Plaintiff abandoned its claim against Chen (see ECF No. 19,

 Plaintiff’s Memorandum of Law in Support of Motion for Default

 Judgment, at 1 n.1), Judge Reyes concluded that Plaintiff failed

 to plead facts to support a finding of Article III standing to

 pursue its claims against Blue Island.         (R&R at 10.)



                                      3
Case 1:19-cv-06095-KAM-RER Document 25 Filed 03/01/21 Page 4 of 6 PageID #: 190



             Turning to Plaintiff’s state law claims, Judge Reyes

 also concluded that Plaintiff’s tortious interference with

 business relations claim fails because Plaintiff failed to

 allege that Chen’s communication with Amazon was improper or

 wrongful.    (Id. at 11-12.)     Similarly, Judge Reyes explained

 that Plaintiff’s unfair competition claim also fails because

 Plaintiff failed to allege that Chen acted in bad faith in

 contacting Amazon.     (Id. at 12-13.)     For the foregoing reasons,

 Judge Reyes recommended that Plaintiff’s motion for default

 judgment be denied and that the complaint be dismissed without

 prejudice.    (Id. at 13-14.)

             The Report and Recommendation notified the parties of

 the right to file written objections by February 23, 2021,

 pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

 Procedure 72(b).     (R&R at 13-14.)     Plaintiff served a copy of

 Judge Reyes’s Report & Recommendation by email and certified

 mail to Defendants and filed mail receipts confirming service on

 February 16, 2021.     (See ECF No. 24, Mail Receipt.)        The period

 for filing objections has now lapsed, and no objections to the

 Report and Recommendation have been filed.

             In reviewing a Report and Recommendation, the district

 court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate.”           28 U.S.C.

 § 636(b)(1)(C).     Where no objection to the Report and

                                      4
Case 1:19-cv-06095-KAM-RER Document 25 Filed 03/01/21 Page 5 of 6 PageID #: 191



 Recommendation has been filed, the district court “need only

 satisfy itself that that there is no clear error on the face of

 the record.”    Urena v. New York, 160 F. Supp. 2d 606, 609-10

 (S.D.N.Y. 2001) (quoting Nelson v. Smith, 618 F. Supp. 1186,

 1189 (S.D.N.Y. 1985) (citations omitted)).

             Upon careful review of the Report and Recommendation

 discussed above, the court finds no clear error in Judge Reyes’s

 thorough and well-reasoned Report and Recommendation and hereby

 affirms and adopts the Report and Recommendation as the opinion

 of the court pursuant to 28 U.S.C. § 636(b)(1).          Specifically,

 the court agrees with Judge Reyes’s finding that Plaintiff lacks

 Article III standing and similarly agrees with Judge Reyes’s

 assessment of Plaintiff’s state claims.




                                      5
Case 1:19-cv-06095-KAM-RER Document 25 Filed 03/01/21 Page 6 of 6 PageID #: 192



             Accordingly, for the reasons set forth above and based

 upon the findings of fact and conclusions of law set forth in

 the Report and Recommendation and adopted herein, Plaintiff’s

 motion for default judgment is denied and the complaint is

 dismissed without prejudice.       Plaintiff is directed to serve a

 copy of this Order on Defendants and file proof of service on

 ECF within seven (7) days.       The Clerk of the Court is

 respectfully directed to enter judgment dismissing Plaintiff’s

 complaint without prejudice and close this case.

             SO ORDERED.



                                               /s/
                                          KIYO A. MATSUMOTO
                                          United States District Judge
                                          Eastern District of New York


 Dated:      March 1, 2021
             Brooklyn, New York




                                      6
